          Case 1:19-cv-12536-DJC Document 30 Filed 12/23/19 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


MIRAMAR FIREFIGHTERS’ PENSION                 No. 1:19-cv-12536-DJC
FUND, on behalf of itself and all others
similarly situated,                           Judge Denise J. Casper

                         Plaintiff,           CLASS ACTION

                    v.

IROBOT CORPORATION, COLIN M.                  ORAL ARGUMENT REQUESTED
ANGLE, and ALISON DEAN,

                         Defendants.



JEROME CAMPBELL, on behalf of                 No. 1:19-cv-12483-DJC
itself and all others similarly situated,

                         Plaintiff,

                    v.

IROBOT CORPORATION, COLIN M.
ANGLE, and ALISON DEAN,

                         Defendants.



    DECLARATION OF GUILLAUME BUELL IN SUPPORT OF THE MOTION OF
      CARPENTERS ANNUITY TRUST FUND FOR NORTHERN CALIFORNIA
    AND CARPENTERS PENSION TRUST FUND FOR NORTHERN CALIFORNIA
       FOR CONSOLIDATION, APPOINTMENT AS LEAD PLAINTIFF AND
              APPROVAL OF SELECTION OF LEAD COUNSEL
               Case 1:19-cv-12536-DJC Document 30 Filed 12/23/19 Page 2 of 3



I, GUILLAUME BUELL declare on this 23rd day of December, 2019:

          1.       I am Of Counsel with the law firm of Thornton Law Firm LLP (“Thornton Law”),

Liaison Counsel for Carpenters Annuity Trust Fund for Northern California and Carpenters

Pension Trust Fund for Northern California (“Northern California Carpenters”). I submit this

declaration in support of Northern California Carpenters’ motion to consolidate the above-

captioned securities class actions, for appointment as Lead Plaintiff, and approval of its selection

of Lead Counsel for the Class.

          2.       Attached hereto as Exhibit A is a true and correct copy of Northern California

Carpenters’ signed certification, pursuant to the requirements of the Private Securities Litigation

Reform Act of 1995 (the “PSLRA”). 15 U.S.C. § 78u-4(a)(2).

          3.       Attached hereto as Exhibit B is a chart reflecting the calculation of Northern

California Carpenters’ financial loss in iRobot Corporation securities purchased during the Class

Period.

          4.       Attached hereto as Exhibit C is a true and correct copy of the notice that was

published October 24, 2019 by the first plaintiff to file a complaint subject to the PSLRA on PR

Newswire, a widely-circulated, national, business-oriented wire service, advising the public of

the pendency of the action brought on behalf of investors in iRobot securities.

          5.       Attached hereto as Exhibit D is a true and correct copy of the firm resume of

Labaton Sucharow LLP.

          6.       Attached hereto as Exhibit E is a true and correct copy of the firm resume of

Thornton Law.

          I hereby declare under penalty of perjury that the foregoing is true and correct.

                                                         /s/ Guillaume Buell
                                                        Guillaume Buell
          Case 1:19-cv-12536-DJC Document 30 Filed 12/23/19 Page 3 of 3



                                   CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was filed through the ECF system on December 23,

2019 and accordingly will be served electronically upon all registered participants identified on

the Notice of Electronic Filing.


                                                /s/ Guillaume Buell
                                               Guillaume Buell (BBO# 676566)




                                               2
